FILED
                           NOT FOR PUBLICATION
                                                                           DEC 10 2018
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   17-50400

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cr-00857-RHW-1
 v.

SEVAN KARAPETYAN,                                MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Robert H. Whaley, District Judge, Presiding

                          Submitted December 6, 2018**
                              Pasadena, California

Before: O’SCANNLAIN and IKUTA, Circuit Judges, and STEEH,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable George Caram Steeh III, United States District Judge
for the Eastern District of Michigan, sitting by designation.
      Sevan Karapetyan appeals his conviction and sentence for possession of

stolen mail under 18 U.S.C. § 1708.

      Because the police officers’ investigatory stop of Karapetyan was

“supported by reasonable suspicion to believe that criminal activity may [have

been] afoot,” United States v. Valdes-Vega, 738 F.3d 1074, 1078 (9th Cir. 2013)

(quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)), the stop did not

violate the Fourth Amendment. The police officers properly drew on their own

experience and specialized training to infer from the totality of the circumstances

(including Karapetyan’s wary and evasive behavior and his struggle to balance

several packages in an area experiencing a rise in mail theft) that Karapetyan may

have been engaged in criminal activity. See Arvizu, 534 U.S. at 273.

      Furthermore, Karapetyan was not entitled to Miranda warnings because

Karapetyan was not in custody when the police officer asked Karapetyan whether

the packages belonged to him. See Stanley v. Schriro, 598 F.3d 612, 618 (9th Cir.

2010). Police officers may ask a moderate number of questions during the course

of an investigatory stop without converting the stop into an arrest, see Berkemer v.

McCarty, 468 U.S. 420, 439–40 (1984), and the police officers did not isolate

Karapetyan from the public, confront Karapetyan with any evidence of guilt, or

apply pressure to obtain an answer, see United States v. Beraun-Panez, 812 F.2d
2
578, 580 (9th Cir. 1987). Even if Karapetyan had been in custody, the district

court did not consider Karapetyan’s statement to the police in finding Karapetyan

guilty beyond a reasonable doubt, and thus any error in refusing to exclude

Karapetyan’s statement was harmless. See Chapman v. California, 386 U.S. 18,

23–24 (1967).

      Finally, the district court did not err by concluding that Karapetyan’s

sentence was subject to enhancement under Sentencing Guideline

§ 2B1.1(b)(15)(B). Because Karapetyan possessed a knife that “had some

potential emboldening role in” Karapetyan’s felonious conduct, see United States

v. Ellis, 241 F.3d 1096, 1099 (9th Cir. 2001) (quoting United States v. Routon, 25
F.3d 815, 819 (9th Cir. 1994)), Karapetyan possessed the knife “in connection

with” his offense, see U.S. Sentencing Guidelines Manual § 2B1.1(b)(15)(B).

      AFFIRMED.




                                          3